
                                                                    Exhibit 10.4

THIS  WARRANT  AND THE SHARES OF COMMON  STOCK  ISSUABLE  UPON  EXERCISE OF THIS
WARRANT HAVE NOT BEEN  REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE  SECURITIES  LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE  OF  THIS  WARRANT  MAY NOT BE  SOLD,  OFFERED  FOR  SALE,  PLEDGED  OR
HYPOTHECATED  IN THE ABSENCE OF AN EFFECTIVE  REGISTRATION  STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL  REASONABLY   SATISFACTORY  TO  TIDEL   TECHNOLOGIES,   INC.  THAT  SUCH
REGISTRATION IS NOT REQUIRED.

                                 Right to  Purchase  500,000  Shares  of  Common
                                  Stock of Tidel  Technologies,  Inc.(subject to
                                                  adjustment as provided herein)

                          COMMON STOCK PURCHASE WARRANT

No. __                                             Issue Date:  November 26, 2004

          TIDELTECHNOLOGIES, INC., a corporation organized under the laws of the
State of Delaware,  hereby  certifies  that, for value  received,  LAURUS MASTER
FUND,  LTD., or assigns (the  "HOLDER"),  is entitled,  subject to the terms set
forth below, to purchase from the Company (as defined herein) from and after the
Issue  Date of this  Warrant  and at any time or from time to time  before  5:00
p.m., New York time,  November 26, 2011 (the "EXPIRATION  DATE"),  up to 500,000
fully paid and  nonassessable  shares of Common Stock (as hereinafter  defined),
$.01 par value per share, at the applicable Exercise Price per share (as defined
below).  The  number  and  character  of such  shares  of  Common  Stock and the
applicable  Exercise  Price per share are  subject  to  adjustment  as  provided
herein.

          As used  herein the  following  terms,  unless the  context  otherwise
requires, have the following respective meanings:

               (a) The term "COMPANY" shall include Tidel Technologies, Inc. and
     any  corporation  which shall succeed,  or assume the obligations of, Tidel
     Technologies, Inc. hereunder.

               (b) The term "COMMON  STOCK"  includes (i) the  Company's  Common
     Stock,  par value $.01 per share,  and (ii) any other securities into which
     or for which any of the  securities  described  in (i) may be  converted or
     exchanged pursuant to a plan of recapitalization,  reorganization,  merger,
     sale of assets or otherwise.

               (c) The term "OTHER  SECURITIES"  refers to any stock (other than
     Common  Stock) and other  securities of the Company or any other Person (as
     hereinafter  defined)  which the holder of the Warrant at any time shall be
     entitled  to  receive,  or shall  have  received,  on the  exercise  of the



     Warrant,  in lieu of or in addition to Common  Stock,  or which at any time
     shall  be  issuable  or  shall  have  been  issued  in  exchange  for or in
     replacement  of Common Stock or Other  Securities  pursuant to Section 4 or
     otherwise.

               (d) The "EXERCISE PRICE" applicable under this Warrant shall be a
     price of $0.30.

               (e)  The  term  "PERSON"   shall  mean  any   individual,   firm,
     partnership,  corporation,  trust, joint venture, association,  joint stock
     company,  limited  liability  company,  unincorporated  organization or any
     other entity or organization, including a government or agency or political
     subdivision  thereof,  and  shall  include  any  successor  (by  merger  or
     otherwise) of such entity.

     1.   EXERCISE OF WARRANT.

          1.1 NUMBER OF SHARES  ISSUABLE UPON EXERCISE.  From and after the date
hereof through and including the  Expiration  Date, the Holder shall be entitled
to receive upon  exercise of this Warrant in whole or in part, by delivery of an
original  or fax copy of an  exercise  notice  in the form  attached  hereto  as
Exhibit A (the "EXERCISE  NOTICE")  together with payment as provided in Section
2.2,  shares of Common Stock of the Company,  subject to adjustment  pursuant to
Section 4.

          1.2 FAIR MARKET VALUE. For purposes hereof, the "FAIR MARKET VALUE" of
a share of Common Stock as of a particular date (a  "DETERMINATION  DATE") shall
mean:

          1.2.1 If the  Company's  Common Stock is traded on the American  Stock
Exchange or another  national  exchange or is quoted on the National or SmallCap
Market of The  Nasdaq  Stock  Market,  Inc.("NASDAQ"),  then the  average of the
closing or last sale price,  respectively,  reported for the last five  business
days immediately preceding the Determination Date.

          1.2.2 If the  Company's  Common  Stock is not  traded on the  American
Stock  Exchange or another  national  exchange or on the Nasdaq but is traded on
the NASD OTC Bulletin Board or the National Quotation Bureau's Pink Sheets, then
the  average of the mean of the  average  of the  closing  bid and asked  prices
reported for the last five business days immediately preceding the Determination
Date.

          1.2.3 Except as provided in clause (d) below, if the Company's  Common
Stock is not publicly traded, then as the Holder and the Company agree or in the
absence of agreement by arbitration in accordance  with the rules then in effect
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons  qualified  by  education  and  training  to pass on the
matter to be decided.

                                       2


          1.2.4  If  the  Determination  Date  is  the  date  of a  liquidation,
dissolution or winding up, or any event deemed to be a liquidation,  dissolution
or winding up pursuant to the Company's charter,  then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such  liquidation,  dissolution  or  winding  up,  plus all other  amounts to be
payable  per share in  respect  of the  Common  Stock in  liquidation  under the
charter,  assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of the Warrant are  outstanding  at the
Determination Date.

          1.3  TRUSTEE FOR  WARRANT  HOLDERS.  In the event that a bank or trust
company  shall have been  appointed  as trustee  for the  holders of the Warrant
pursuant to Subsection 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as  hereinafter  described) and shall accept,  in
its own name for the account of the Company or such  successor  Person as may be
entitled  thereto,  all  amounts  otherwise  payable  to  the  Company  or  such
successor,  as the case may be, on  exercise  of this  Warrant  pursuant to this
Section 1.

     2.   PROCEDURE FOR EXERCISE.

          2.1  DELIVERY OF STOCK  CERTIFICATES,  ETC. ON  EXERCISE.  The Company
agrees that the shares of Common Stock  purchased  upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of  business  on the date on which  this  Warrant  shall  have been
surrendered and payment made for such shares in accordance herewith.  As soon as
practicable  after the exercise of this  Warrant in full or in part,  and in any
event  within  three (3) business  days  thereafter,  the Company at its expense
(including  the payment by it of any  applicable  issue  taxes) will cause to be
issued in the name of and  delivered  to the  Holder,  or as such  Holder  (upon
payment  by  such  Holder  of any  applicable  transfer  taxes)  may  direct  in
compliance with applicable  securities  laws, a certificate or certificates  for
the number of duly and validly issued,  fully paid and  nonassessable  shares of
Common  Stock (or Other  Securities)  to which such Holder  shall be entitled on
such exercise,  plus, in lieu of any fractional share to which such holder would
otherwise be entitled,  cash equal to such fraction  multiplied by the then Fair
Market  Value  of one  full  share,  together  with  any  other  stock  or other
securities and property  (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.

          2.2  EXERCISE.  Payment may be made either (i) in cash or by certified
or  official  bank  check  payable  to the  order  of the  Company  equal to the
applicable  aggregate  Exercise Price, (ii) by delivery of the Warrant or shares
of Common Stock, (iii) by delivering of Common Stock receivable upon exercise of
the Warrant in accordance with the terms hereof,  and subject to the limitations
set forth below, or (iv) by a combination of any of the foregoing  methods,  for
the number of Common Shares  specified in such Exercise Notice (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common  Stock  issuable to the Holder per the terms of this  Warrant) and the
Holder  shall  thereupon  be entitled to receive the number of duly  authorized,
validly issued,  fully-paid and non-assessable  shares of Common Stock (or Other
Securities) determined as provided herein. Notwithstanding any provisions herein


                                       3


to the contrary,  if at any time after the first anniversary of the date hereof,
the Holder  wishes to exercise  this  Warrant,  and the Company does not have an
effective   registration  statement  filed  with  the  Securities  and  Exchange
Commission  covering the resale of the Common Stock and/or Other Securities,  as
applicable,  issuable upon exercise of this Warrant,  in lieu of exercising this
Warrant for cash the Holder may elect to receive  shares  equal to the value (as
determined  below) of this Warrant (or the portion  thereof being  exercised) by
surrender of this Warrant at the principal  office of the Company  together with
the properly  endorsed Exercise Notice in which event the Company shall issue to
the  Holder a number  of shares of Common  Stock  computed  using the  following
formula:

          X=Y (A-B)
              -----
                A

          Where X = the  number of  shares  of Common  Stock to be issued to the
Holder

          Y= the number of shares of Common Stock  purchasable under the Warrant
or, if only a portion of the  Warrant  is being  exercised,  the  portion of the
Warrant being exercised (at the date of such calculation)

          A= the Fair Market  Value of one share of the  Company's  Common Stock
(at the date of such calculation)

          2.3 B= Exercise Price (as adjusted to the date of such calculation)

     3.   EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.

          3.1 REORGANIZATION, CONSOLIDATION, MERGER, ETC. In case at any time or
from  time  to  time,  the  Company  shall  (a)  effect  a  reorganization,  (b)
consolidate  with or  merge  into  any  other  Person,  or (c)  transfer  all or
substantially all of its properties or assets to any other Person under any plan
or arrangement  contemplating the dissolution of the Company, then, in each such
case,  as a condition  to the  consummation  of such a  transaction,  proper and
adequate  provision  shall be made by the  Company  whereby  the  Holder of this
Warrant,  on the exercise  hereof as provided in Section 1 at any time after the
consummation of such  reorganization,  consolidation  or merger or the effective
date of such  dissolution,  as the case may be,  shall  receive,  in lieu of the
Common  Stock (or Other  Securities)  issuable  on such  exercise  prior to such
consummation or such effective date, the stock and other securities and property
(including  cash) to which  such  Holder  would  have  been  entitled  upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant,  immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 4.

          3.2  DISSOLUTION.  In the  event  of any  dissolution  of the  Company
following the transfer of all or substantially  all of its properties or assets,
the Company,  concurrently with any distributions  made to holders of its Common
Stock,  shall at its expense  deliver or cause to be delivered to the Holder the


                                       4


stock and other  securities  and property  (including  cash,  where  applicable)
receivable  by the Holder of the  Warrant  pursuant to Section  3.1,  or, if the
Holder shall so instruct the Company,  to a bank or trust  company  specified by
the Holder and having its  principal  office in New York,  NY as trustee for the
Holder of the Warrant.

          3.3  CONTINUATION OF TERMS.  Upon any  reorganization,  consolidation,
merger or transfer (and any dissolution  following any transfer)  referred to in
this  Section 3, this  Warrant  shall  continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property  receivable on the exercise of this Warrant after the  consummation  of
such   reorganization,   consolidation  or  merger  or  the  effective  date  of
dissolution  following  any such  transfer,  as the case  may be,  and  shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer,  the Person acquiring all or substantially all of the
properties  or assets of the  Company,  whether  or not such  Person  shall have
expressly  assumed  the terms of this  Warrant as  provided in Section 4. In the
event  this  Warrant  does not  continue  in full  force  and  effect  after the
consummation of the transactions described in this Section 3, then the Company's
securities and property  (including  cash, where  applicable)  receivable by the
Holders  of the  Warrant  will be  delivered  to the  Holder or the  Trustee  as
contemplated by Section 3.2.



                                       5


     4.   EXTRAORDINARY  EVENTS  REGARDING  COMMON STOCK.  In the event that the
Company shall (a) issue  additional  shares of the Common Stock as a dividend or
other  distribution on outstanding  Common Stock,  (b) subdivide its outstanding
shares of Common Stock,  (c) combine its outstanding  shares of the Common Stock
into a smaller  number of shares of the Common  Stock or (d) issue any shares of
Common Stock or any securities  convertible  into or exercisable or exchangeable
for Common Stock to a Person other than the Holder  (otherwise than (i) pursuant
to Subsections (a), (b) or (c) above; or (ii) pursuant to options,  warrants, or
other obligations to issue shares outstanding on the date hereof as disclosed to
Holder  in  writing)  for a  consideration  per  share or  having  an  exercise,
conversion or exchange price (the "Offer Price") less than the Exercise Price in
effect at the time of such  issuance,  then,  in each such event,  the  Exercise
Price shall,  simultaneously  with the  happening of such event,  be adjusted by
multiplying the then Exercise Price by a fraction,  the numerator of which shall
be the number of shares of Common Stock  outstanding  immediately  prior to such
event and the denominator of which shall be the number of shares of Common Stock
outstanding  immediately  after such event,  and the  product so obtained  shall
thereafter  be the  Exercise  Price then in effect.  The Exercise  Price,  as so
adjusted,  shall be  readjusted  in the same  manner upon the  happening  of any
successive  event or events described in this Section 4. The number of shares of
Common Stock that the holder of this Warrant shall  thereafter,  on the exercise
hereof as provided in Section 1, be entitled to receive  shall be increased to a
number determined by multiplying the number of shares of Common Stock that would
otherwise  (but  for the  provisions  of this  Section  4) be  issuable  on such
exercise by a fraction of which (a) the  numerator  is the  Exercise  Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Exercise Price in effect on the date of such exercise.

     5.   CERTIFICATE  AS TO  ADJUSTMENTS.  In each  case of any  adjustment  or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the  Warrant,  the Company at its expense  will  promptly  cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or  readjustment  in  accordance  with the terms of the  Warrant  and  prepare a
certificate  setting forth such adjustment or readjustment and showing in detail
the facts upon which such  adjustment  or  readjustment  is based,  including  a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold,  (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding,  and (c) the Exercise Price
and the number of shares of Common  Stock to be received  upon  exercise of this
Warrant,  in effect  immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant.  The Company will  forthwith
mail a copy of each  such  certificate  to the  holder  of the  Warrant  and any
Warrant agent of the Company (appointed pursuant to Section 11 hereof).

     6.   DE  MINIMIS  ADJUSTMENTS.  If  the  amount  of any  adjustment  of the
Exercise Price per share required pursuant to Section 5 would be less than $.01,
such amount shall be carried forward and  adjustments  with respect thereto made
at the time of and together with any subsequent  adjustment which, together with


                                       6


such amount and any other amount or amounts so carried forward,  shall aggregate
a change in the  Exercise  Price of at least  $.01 per share.  All  calculations
under this Warrant shall be made to the nearest .001 of a cent or to the nearest
one-hundredth of a share, as the case may be.

     7.   RESERVATION  OF STOCK,  ETC.  ISSUABLE ON  EXERCISE  OF  WARRANT.  The
Company will at all times  reserve and keep  available,  solely for issuance and
delivery  on the  exercise  of the  Warrant,  shares of  Common  Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.

     8.   ASSIGNMENT; EXCHANGE OF WARRANT. Subject to compliance with applicable
securities  laws,  this  Warrant,  and  the  rights  evidenced  hereby,  may  be
transferred  by any  registered  holder hereof (a  "Transferor")  in whole or in
part.  On the  surrender  for exchange of this  Warrant,  with the  Transferor's
endorsement  in  the  form  of  Exhibit  B  attached  hereto  (the   "Transferor
Endorsement  Form") and together with evidence  reasonably  satisfactory  to the
Company  demonstrating  compliance with applicable  securities laws, which shall
include,  without limitation, a legal opinion from the Transferor's counsel that
such  transfer  is  exempt  from the  registration  requirements  of  applicable
securities  laws,  the Company at its expense but with payment by the Transferor
of any applicable  transfer  taxes) will issue and deliver to or on the order of
the  Transferor  thereof  a new  Warrant  of  like  tenor,  in the  name  of the
Transferor  and/or the  transferee(s)  specified in such Transferor  Endorsement
Form  (each a  "Transferee"),  calling  in the  aggregate  on the  face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor.

     9.   REPLACEMENT OF WARRANT. On receipt of evidence reasonably satisfactory
to the Company of the loss,  theft,  destruction  or  mutilation of this Warrant
and, in the case of any such loss,  theft or  destruction  of this  Warrant,  on
delivery of an indemnity agreement or security  reasonably  satisfactory in form
and amount to the Company or, in the case of any such  mutilation,  on surrender
and  cancellation  of this Warrant,  the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

     10.  REGISTRATION  RIGHTS.  The  Holder of this  Warrant  has been  granted
certain  registration  rights by the Company.  These registration rights are set
forth  in a  Registration  Rights  Agreement  entered  into by the  Company  and
Purchaser dated as of the date hereof.

     11.  MAXIMUM  EXERCISE.  The Holder shall not be entitled to exercise  this
Warrant on an exercise date, in connection  with that number of shares of Common
Stock  which would be in excess of the sum of (i) the number of shares of Common
Stock  beneficially  owned by the Holder and its affiliates on an exercise date,
and (ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this proviso is being made on
an exercise date,  which would result in beneficial  ownership by the Holder and
its affiliates of more than 4.99% of the  outstanding  shares of Common Stock of
the Company on such date.  For the  purposes  of the proviso to the  immediately
preceding sentence,  beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation


                                       7


13d-3 thereunder.  Notwithstanding the foregoing,  the restriction  described in
this  paragraph  may be revoked upon 75 days prior notice from the Holder to the
Company and is  automatically  null and void upon an Event of Default  under the
Note.

     12.  WARRANT  AGENT.  The Company may, by written notice to the each Holder
of the  Warrant,  appoint an agent for the purpose of issuing  Common  Stock (or
Other  Securities)  on the  exercise  of this  Warrant  pursuant  to  Section 1,
exchanging  this  Warrant  pursuant  to Section 7, and  replacing  this  Warrant
pursuant  to  Section  8,  or any of the  foregoing,  and  thereafter  any  such
issuance,  exchange or  replacement,  as the case may be,  shall be made at such
office by such agent.

     13.  TRANSFER ON THE COMPANY'S BOOKS.  Until this Warrant is transferred on
the books of the Company,  the Company may treat the registered holder hereof as
the absolute  owner hereof for all purposes,  notwithstanding  any notice to the
contrary.

     14.  NOTICES, ETC. All notices and other communications from the Company to
the  Holder  of this  Warrant  shall be  mailed  by first  class  registered  or
certified mail,  postage  prepaid,  or sent by nationally  recognized  overnight
courier, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address,  then
to, and at the address of, the last Holder of this  Warrant who has so furnished
an address to the Company.




     15.  MISCELLANEOUS.  This  Warrant  and any  term  hereof  may be  changed,
waived,  discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.  This Warrant shall be governed by and  construed in accordance  with
the laws of State of New York without regard to principles of conflicts of laws.
Any action brought  concerning  the  transactions  contemplated  by this Warrant
shall be brought only in the state  courts of New York or in the federal  courts
located in the state of New York; PROVIDED,  however, that the Holder may choose
to waive this  provision and bring an action  outside the state of New York. The
individuals  executing  this Warrant on behalf of the Company agree to submit to
the  jurisdiction  of such courts and waive trial by jury. The prevailing  party
shall be entitled to recover from the other party its reasonable attorney's fees
and  costs.  In the event  that any  provision  of this  Warrant  is  invalid or
unenforceable  under any applicable  statute or rule of law, then such provision
shall be deemed  inoperative  to the extent that it may conflict  therewith  and
shall be deemed  modified to conform  with such statute or rule of law. Any such
provision  which  may prove  invalid  or  unenforceable  under any law shall not
affect the validity or  enforceability  of any other  provision of this Warrant.
The headings in this Warrant are for purposes of reference  only,  and shall not
limit  or  otherwise  affect  any  of  the  terms  hereof.   The  invalidity  or


                                       8


unenforceability  of any provision hereof shall in no way affect the validity or
enforceability  of any other  provision.  The  Company  acknowledges  that legal
counsel  participated  in  the  preparation  of  this  Warrant  and,  therefore,
stipulates  that the rule of  construction  that  ambiguities are to be resolved
against the drafting  party shall not be applied in the  interpretation  of this
Warrant to favor any party against the other party.

       [Balance of page intentionally left blank; signature page follows.]




                                       9


     IN WITNESS  WHEREOF,  the Company has executed  this Warrant as of the date
first written above.

                                      TIDEL TECHNOLOGIES, INC.

                                      By:    /s/ Mark K. Levenick
                                         -----------------------------------
                                      Name:  Mark K. Levenick
                                           ---------------------------------
                                      Title: President
                                            --------------------------------

Witness:
/s/ Leonard L. Carr
-----------------------------




                                       10


                                    EXHIBIT A

                              FORM OF SUBSCRIPTION

(To be signed only on exercise of Warrant)

TO:    Tidel Technologies, Inc.

       2900 Wilcrest Suite 205

       Houston, Texas  77042

       Attention:  Mr. James T. Rash, Jr.

The  undersigned,  pursuant to the provisions set forth in the attached  Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):

___   ________ shares of the Common Stock covered by such Warrant; or

___   the  maximum  number of shares of Common  Stock  covered  by such  Warrant
pursuant to the cashless exercise procedure set forth in Section 2.

The  undersigned  herewith  makes  payment of the full  Exercise  Price for such
shares  at  the  price  per  share  provided  for  in  such  Warrant,  which  is
$___________. Such payment takes the form of (check applicable box or boxes):

___   $__________ in lawful money of the United States; and/or

___   the cancellation of such portion of the attached Warrant as is exercisable
for a total of _______  shares of Common  Stock  (using a Fair  Market  Value of
$_______ per share for purposes of this calculation); and/or

___   the cancellation of such number of shares of Common Stock as is necessary,
in  accordance  with the  formula set forth in Section  2.2,  to  exercise  this
Warrant  with  respect  to  the  maximum   number  of  shares  of  Common  Stock
purchaseable pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned  requests that the certificates for such shares be issued in the
name   of,   and   delivered   to   ____________________    whose   address   is
__________________________________________________.





The  undersigned  represents  and  warrants  that all  offers  and  sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933,  as amended  (the  "Securities  Act") or  pursuant  to an  exemption  from
registration under the Securities Act.

Dated:___________________                _______________________________________

                                         (Signature  must  conform  to  name  of
                                         holder as  specified on the face of the
                                         Warrant)

                                         _______________________________________
                                         (Address)


                                       11

                                    EXHIBIT B

                         FORM OF TRANSFEROR ENDORSEMENT
                   (To be signed only on transfer of Warrant)

          For  value  received,  the  undersigned  hereby  sells,  assigns,  and
transfers  unto the person(s)  named below under the heading  "Transferees"  the
right represented by the within Warrant to purchase the percentage and number of
shares of Common Stock of Tidel Technologies, Inc. into which the within Warrant
relates  specified  under the  headings  "Percentage  Transferred"  and  "Number
Transferred," respectively,  opposite the name(s) of such person(s) and appoints
each such person Attorney to transfer its respective right on the books of Tidel
Technologies,   Inc.   with  full  power  of   substitution   in  the  premises.

Transferees        Address             Percentage             Number Transferred
                                       Transferred
----------------   -----------------   --------------------   ------------------










Dated:___________________         ______________________________________________

                                  (Signature  must  conform to name of holder as
                                  specified on the face of the Warrant)

Signed in the presence of:

_________________________                _______________________________________

        (Name)                                   (Address)



ACCEPTED AND AGREED:
[TRANSFEREE]



_________________________                _______________________________________

        (Name)                                   (Address)



                                       12

